In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00187-CV


                       KEVIN LAWSON BLAYDES, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                     Hall County, Texas
                  Trial Court Nos. 3914, Honorable Stuart Messer, Presiding

                                     January 5, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER, and DOSS, JJ.

       Kevin Lawson Blaydes appeals the trial court’s judgment adjudicating his guilt and

convicting him of assaulting a peace officer. Upon accepting a guilty plea and following

a plea agreement, the trial court placed appellant on 5 year’s deferred adjudication

probation. Subsequently, the State moved the trial court to adjudicate appellant’s guilt in

the cause. After a hearing on the motion, the trial court found appellant violated various

conditions of his probation, adjudicated him guilty, and sentenced him to fifteen years in

prison. Appellant now appeals.
       Appellant's counsel has filed a motion to withdraw together with an Anders1 brief.

Through those documents, she certifies to the Court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel's belief that there were

no arguable issues warranting an appeal and of appellant's right to file a pro se response

to counsel's Anders brief. So too did counsel provide appellant with a copy of the clerk's

and reporter's records, according to the letter. By letter dated December 3, 2020, this

Court notified appellant of his right to file his own brief or response by December 30, 2020,

if he wished to do so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. Those areas included 1) sufficiency of the evidence

to support appellant’s probation violations and 2) disproportionate sentencing. However,

she then explained why the issues lacked merit.

       We conducted our own review of the record to assess the accuracy of counsel's

conclusions and to uncover arguable error pursuant to In re Schulman, 252 S.W.3d 403

(Tex. Crim. App. 2008), and Stafford v. State, 813 S.W.2d 503, 508 (Tex. Crim. App.

1991) (en banc). No issues of arguable merit were uncovered, however.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.2


                                                                      Brian Quinn
                                                                      Chief Justice




Do not publish.



       1   See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

       2   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.